Name: 79/768/EEC: Commission Decision of 23 August 1979 authorizing the Italian Republic not to apply Community treatment to transistors, falling within heading No ex 85.21 of the Common Customs Tariff (NIMEXE code 85.21- 51) (subdivision 1), originating in Japan and in free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-07

 Avis juridique important|31979D076879/768/EEC: Commission Decision of 23 August 1979 authorizing the Italian Republic not to apply Community treatment to transistors, falling within heading No ex 85.21 of the Common Customs Tariff (NIMEXE code 85.21- 51) (subdivision 1), originating in Japan and in free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 227 , 07/09/1979 P. 0038****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 23 AUGUST 1979 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO TRANSISTORS , FALLING WITHIN HEADING NO EX 85.21 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODE 85.21-51 ) ( SUBDIVISION 1 ), ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 79/768/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 11 AUGUST 1979 BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO TRANSISTORS , FALLING WITHIN HEADING NO EX 85.21 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODE 85.21-51 ) ( SUBDIVISION 1 ), ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN ITALY THE IMPORT OF THE PRODUCTS IN QUESTION ORIGINATING IN JAPAN IS AUTHORIZED WITHIN THE CONTEXT OF A QUOTA RESERVED FOR PRODUCTS OF HEADING NO EX 85.21 OF THE COMMON CUSTOMS TARIFF WHICH IS FIXED FOR 1979 AT 90 000 DOLLARS AND IS CURRENTLY BEING DISTRIBUTED ; WHEREAS THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN JAPAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 7 AUGUST 1979 : // // CCT HEADING NO // DESCRIPTION // // EX 85.21 ( NIMEXE CODE 85.21-51 ) ( SUBDIVISION 1 ) // TRANSISTORS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN ITALY FOR THE IMPORTATION OF THESE PRODUCTS FROM JAPAN OR UNTIL 30 SEPTEMBER 1979 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 23 AUGUST 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION